Title: To Thomas Jefferson from Tench Coxe, 22 April 1796
From: Coxe, Tench
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. April 22d. 1796—
                    
                    Your two last letters for Europe, tho unacknowledged, have long since been carefully forwarded.
                    Peace does not appear to be at hand in Europe by our accounts to the 12th. of March. Belgium seems to be the principal cause. A just and safe disposition of that country for all the parties in the war and for itself appears to be a matter of great intrinsic difficulty. If France and England are not prevented from making another Campaign for it, I have no doubt they will each hazard one.
                    The continuance of the war, and the french dispositions against and the British anxiety for the Treaty with the U.S. bring us again into a situation of some hazard. It seems probable, that the House of Representatives will decline all legislation towards the execution of the Treaty—and appearances render it probable that the Supreme Court, on a case brought up, will coincide with the Senate and the President. Mr. Ellsworth was in the Senate, and the opinions of those who rest on him are with the President. To Mr. Wilson’s Estate the miscarriage of the Treaty would be considered, as I presume, to be the most injurious of all  possible Events. The Doctrines of some of the other Gentlemen upon the Treaty of Peace were unfavorable to the House, at least as important Symptoms of their opinions on the pending Question. My first impression was, prior to June, that a treaty superceded and repealed a law, but it appears to me more correct to say, that it is at least so far hypothetical as laws are opposed to it, and that they are to be removed before it can be a consummated law of the Land; I am convinced that the treaty making power has never been completely investigated in any Country. I am, dear Sir, with sincere good wishes Yr. very respectful Servant
                    
                        Tench Coxe
                    
                